DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Amendments
Applicant’s cancellation of Claim 6 has been acknowledged. 
Drawings
Applicant’s amendments, filed 09/19/2022, with respect to the specification and the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
35 U.S.C. § 103
Applicant’s arguments, see pages 8-10, filed 09/19/2022, with respect to the rejection of Claim(s) 1-3, 5-6, 8-10, and 12-13 under 35 U.S.C. § 103 over Hamilton, II et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claims 8-10, and 12-13 over Torres, Hamilton II, and Heldman.

Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C. § 103, the applicant has argued Torres, Hamilton and/or Baker in view of Heldman and/or Par does not teach or suggest "administering a serious game to a user. As noted above, a serious game is DESIGNED TO ASSESS various aspects of PD signs and symptoms in PERFORMING ONE OR MORE TASKS THAT MAY BE AFFECTED/IMPAIRED BY THE SYMPTOMS) is administered to a user. That is, a serious game is a specific type of game that is different than "handing a user a toy", a children's game, or drawing a shape on a smartphone. And, adjusting treatment of Parkinson's symptoms is not possible based on merely handing a user a toy but rather requires assessment of the specific type of game. Applicant notes that "designed to assess" distinguishes the "serious game" from the simple games of the cited art in that the games of the cited art are not designed to assess various aspects of PD signs. The actual design based on PD signs is a distinguishing feature than a generic game such as in the cited art. None of the games are designed at all with reference to PD symptoms.
However, per the applicant’s own argument, the requirement for a serious game is merely a game that is designed assess various aspects of PD signs and symptoms in performing one or more tasks that may be affected/impaired by the symptoms. This does not mean that the game must be expressly designed for Parkinson’s disease—it merely must assess symptoms that can be associated with Parkinson’s disease. Any game that is designed to assess any symptom that can be associated with Parkinson’s disease, that assesses in performing one or more tasks that may be affected/impaired by said symptoms is a serious game. Torres discloses a game (An artificial agent providing a stimulus, challenge, or test, [0073]) that is designed to assess a symptom (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) that can be associated with Parkinson’s disease (as taught in [0030] of the applicant’s specification). Therefore, Torres teaches a serious game. Furthermore, the game taught in Baker (“Draw a Shape”), which is designed to test manual dexterity, is analogous to the example of a serious game taught in the applicant’s specification (“The games may be…the user preparing drawings…”, [0030]). Therefore, Baker also teaches a serious game.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2014/0336539 Al, hereinafter Torres) in view of Heldman et al (US 11367519 B1, hereinafter Heldman).
Regarding Claim 1, Torres discloses computer-implemented Parkinson's disease treatment method, the method comprising: 
administering a serious game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as game to make it attractive to the child”, [0058]; An artificial agent providing a stimulus, challenge, or test, [0073]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the serious game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); and
adjusting treatment of the user depending on the Parkinson's symptom based on a result of the user playing the serious game (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]). Torres also discloses monitoring a progression of the disease after the adjusting adjusts the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder.”, [0076]; “the task, the stimuli, the medication, etc. can be changed and the outcome very precisely measured before and after the manipulation to assess performance gains”, [0047]; therefore the method of [0076] can be repeated and changed, which makes the administration of a therapy also an adjusting of the previous one).
Torres discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.  
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Torres, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 2, modified Torres discloses the method of claim 1, wherein the Parkinson's symptom is automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074])using non-invasive technology through the serious game(“video input from a camera facing the child”, [0064]).  
Regarding Claim 3, modified Torres discloses the method of claim 1, wherein the serious game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).
Regarding Claim 5, modified Torres discloses the method of claim 1, wherein the tailored rehabilitation exercise includes a different serious game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 8, Torres disloses: 
administering a serious game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as  game to make it attractive to the child”, [0058]; An artificial agent providing a stimulus, challenge, or test; An artificial agent providing a stimulus, challenge, or test, [0073]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the serious game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); and
adjusting treatment of the user depending on the Parkinson's symptom based on a result of the user playing the serious game (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]). Torres also discloses monitoring a progression of the disease after the adjusting adjusts the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder.”, [0076]; “the task, the stimuli, the medication, etc. can be changed and the outcome very precisely measured before and after the manipulation to assess performance gains”, [0047]; therefore the method of [0076] can be repeated and changed, which makes the administration of a therapy also an adjusting of the previous one).
Torres discloses the claimed invention except for expressly disclosing a computer program product for Parkinson's disease treatment, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: the above method; and suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.  
However, Hamilton discloses a computer program product (“The present invention may be a system, a method, and/or a computer program product”, [0122]) for Parkinson's disease treatment (“a computer program product for enhancing the processing of workloads is provided, based on the method described”, [0004]), the computer program product comprising a computer-readable storage medium (Element 408, Fig. 10, [0118]) having program instructions embodied therewith (“The computer readable storage medium can be a tangible device that can retain and store instructions”, [0123]), the program instructions executable by a computer (“Computer readable program instructions for carrying out operations of the present invention”, [0125]) to cause the computer to perform: a method of interest ([0054], [0084]). One of ordinary skill in the art before the effective filing date of the claimed invention could have substituted the known processor of Torres (“dynamics media with controllable dynamics”, [0050]; this requires a processor) for the known computer program product of Heldman, and the results of the substitution would have been predictable (the execution of a desired method on a computer).
Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Torres, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 9, modified Torres discloses the computer program product of claim 8, wherein the Parkinson's symptom is automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) using non-invasive technology through the serious game (“video input from a camera facing the child”, [0064]).  
Regarding Claim 10, modified Torres discloses the computer program product of claim 8,, wherein the serious game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 12, modified Torres discloses the computer program product of claim 8, wherein the tailored rehabilitation exercise includes a different serious game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 13, modified Torres discloses the computer program product of claim 8. Modified Torres discloses the claimed invention except for expressly disclosing wherein the tailored rehabilitation exercise includes adapting a display parameter of a device for the serious game. However, Hamilton discloses wherein the tailored rehabilitation exercise includes adapting a display parameter of a device for the serious game (“The subject may be given … instructions on a type of building to build with the blocks (e.g., a diagram, a written set of instructions, a picture of what the finished product is supposed to look like”, [0054]; all of these can be put on a display for a device, wherein the device is adapted to load the diagram/instructions/picture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the method step of adapting a display parameter of a device for the serious game to the computer program product of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 14, Torres discloses a Parkinson's disease treatment system, the system comprising: 
a processor (“dynamics media with controllable dynamics”, [0050]; this requires a processor); and 
a memory, the memory storing instructions to cause the processor to perform (“dynamics media with controllable dynamics”, [0050]; this requires a memory and computer executable instructions): 
administering a serious game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as  game to make it attractive to the child”, [0058]; An artificial agent providing a stimulus, challenge, or test; An artificial agent providing a stimulus, challenge, or test, [0073]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the serious game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); and
adjusting treatment of the user depending on the Parkinson's symptom based on a result of the user playing the serious game (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]). Torres also discloses monitoring a progression of the disease after the adjusting adjusts the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder.”, [0076]; “the task, the stimuli, the medication, etc. can be changed and the outcome very precisely measured before and after the manipulation to assess performance gains”, [0047]; therefore the method of [0076] can be repeated and changed, which makes the administration of a therapy also an adjusting of the previous one).
Torres discloses the claimed invention except for expressly disclosing the memory storing instructions to cause the processor to perform: 
suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.  
However, Heldman teaches the memory storing instructions to cause the processor (Element 1105, Fig. 11) to perform: 
suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the instructions of Torres, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 15, modified Torres discloses the system of claim 14, wherein the Parkinson's symptom is automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) using non-invasive technology through the serious game (“video input from a camera facing the child”, [0064]).  
Regarding Claim 16, modified Torres discloses the system of claim 14, wherein the serious game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 18, Torres discloses the system of claim 14, wherein the tailored rehabilitation exercise includes a different serious game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 19, modified Torres discloses system of claim 14, wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the serious game (“Once the exploration turns systematic, the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; “dynamic media or interface … may be a … screen”, [0006]).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 2019/0200915 A1, hereinafter Baker) in view of Heldman.
Regarding Claim 1, Baker discloses a computer-implemented Parkinson's disease treatment method, the method comprising:
 administering a serious game to a user (Figs. 1A-3C); 
monitoring a Parkinson's disease symptom based on a result of the user playing the serious game (“the mobile device is adapted to perform or acquire data from fine motoric assessments”, [0179]); and
adjusting treatment of the user depending on the Parkinson's symptom based on a result of the user playing the serious game (“The datasets thereby acquired can be subsequently evaluated by the method of the invention…recommendations on life style or therapy can be provided to the patients”, [0333]). 
Baker discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Baker, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, and modify Baker with the iterative nature of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding Claim 7, modified Torres discloses the method of claim 1, further comprising generating adaptive serious games using past serious games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these serious games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for comparison to the first assay with regards to performance using motor neurons), patient profile (“Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured…”, [0047]), and current and predicted patient conditions and context (“if the results of the second assay more approximate the pattern of a healthy individual than the first assay, the therapy is effective against the neurological disorder”, [0076]).  
Modified Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Torres, with the generating adaptive games with a deep neural network model of Park.
Regarding Claim 20, modified Torres discloses the system of claim 14, further comprising generating adaptive serious games with a deep neural network model trained using past serious games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these serious games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for comparison to the first assay with regards to performance using motor neurons), patient profile (“Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured…”, [0047]), and current and predicted patient conditions and context (“if the results of the second assay more approximate the pattern of a healthy individual than the first assay, the therapy is effective against the neurological disorder”, [0076]).  
Modified Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Torres, with the generating adaptive games with a deep neural network model of Park.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of DiLorenzo (US 2007/0142862 A1, hereinafter DiLorenzo).
Regarding Claim 21, modified Torres discloses the method of claim 1. Modified Torres discloses the claimed invention except for expressly disclosing wherein the suggesting further suggests a combination of a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device. However, DiLorenzo teaches a combination of a consultation schedule with a medical professional (“during a series of patient appointments”, [0011]) intermittently within the tailored rehabilitation treatment administered by a device (“while stimulation parameters are interactively adjusted”, [0011]). DiLorenzo teaches this done in order to determine an “acceptable” treatment magnitude ([0011]). One of ordinary skill in the art would have realized that by combining a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device, Torres would be improved in the same way DiLorenzo teaches: easily finding an acceptable “level” or “tailoring” of the rehabilitation treatment or exercise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Torres, with wherein the suggesting further suggests a combination of a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Heldman, and further in view of Duffy (US 20140356841 A1, hereinafter Duffy).
Regarding Claim 22, modified Baker discloses the method of claim 1, wherein the serious game is playable on a user device (See Figs. 1A-3C). Modified Baker discloses the claimed invention except for expressly disclosing adapting an input peripheral and a screen display of the user device to accommodate a moto-neuronal impairment of the user. However, Duffy teaches adapting an input peripheral (“… adjusting response sensitivity…”, [0233]; the response is recorded on input peripherals such as a microphone, [0154]) and a screen display of the user device (“The present disclosure's parametric adjustment setting may include all aspects of the visual display… adjusting response sensitivity, …and the amplitude and filtering of auditory stimuli”, [0233](ii); all of [0233](ii) is relevant) to accommodate a moto-neuronal impairment of the user (This specialization of parameters is to allow for different users taking the test, which is for moto-neuronal impairments, [0231[ and [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker to accommodate a moto-neuronal impairment of the user by an input peripheral and a screen display of the user, because this allows the test to be used in different, specific applications, as taught by Duffy ([0231]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791